Title: To Alexander Hamilton from James McHenry, 20 September 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War Department, Trenton,September 20th: 1799.

Upon the repeated representation of Judge peters to the Secretary of State for a Guard of Regular Soldiers to be stationed over certain State prisoners confined in Norristown Goal, and his request for an immediate order to Major Adlum for the purpose, I directed a letter to that Officer of which the enclosed is a copy. I return your letter to Colonel Moore received yesterday, that it may undergo a modification should you think it proper to relieve the Guard which may have been ordered by Major Adlum from the Troops at Reading.
With great respect,   I have the honor to be,   Sir, your obedt: servant,
James McHenry
Major General Alexander Hamilton

 